Holmes, J.,
dissenting. I must *193respectfully dissent from the judgment of the majority, which ties the hands of the Superintendent of Insurance, strips him of all discretion in approving or disapproving individual sickness and accident policy rates, and shifts such discretion to one or more actuaries or accountants. The so-called “textual approach” by which the majority reaches this result is unduly narrow, and fails to take into account the entire “text” of Sub. S.B. No. 124, contrary to well established principles of statutory construction and the specific legislative history of Sub. S.B. No. 124.
The Superintendent does not take a “non-textual” approach to defining the phrase “benefits provided are unreasonable in relation to the premium charged,” as used in R.C. 3923.021(B). Rather, he argues that this phrase is fully defined in various terms and in various places within R.C. Chapter 3923; i.e., in R.C. 3923.021(A) and 3923.33(E) and (K).
It cannot be denied, and the majority has so stated, that R.C. 3923.021(A) defines the operative phrase here solely in terms of whether “the rates were calculated in accordance with sound actuarial principles.” It is also clear from the legislative history, as explained by the majority, that “reasonable” rates are no longer defined, as a general matter, in terms of whether they reflect “a good faith effort * * * to control costs,” since the repeal of former R.C. 1739.01(L) by Sub. S.B. No. 124.1 thus concur in the majority’s conclusion that the general cost containment analysis undertaken as a prerequisite to the Superintendent’s finding policy rates to be reasonable was not carried over from former R.C. Chapter 1739 into current R.C. 3923.021.
The analysis does not end at this point, however. R.C. 3923.021 is a general law applicable “to any filing, made pursuant to section 3923.02 of the Revised Code, of any premium rates for any individual policy of sickness and accident insurance * * *.” (Emphasis added.) The Superintendent points out that the specific provisions of R.C. Chapter 3923 relevant to Medicare supplement policies of the type filed by appellant here, R.C. 3923.33, set forth specific requirements for the Superintendent to consider in determining whether such policies “return to policyholders benefits that are reasonable in relation to the premium charged.” These requirements are contained within R.C. 3923.33(E) and (K), and rules promulgated thereunder. Those statutory' sections provide as follows:
“(E) Medicare supplement policies shall be expected to return to policyholders benefits that are reasonable in relation to the premium charged. The superintendent shall adopt rules to establish minimum standards for loss ratios of medicare supplement policies on the basis of incurred claims experience and earned premiums for the entire period for which rates are computed to provide coverage and in accordance with accepted actuarial principles and practices. * * *
a* * *
“(K) The superintendent shall promulgate such additional rules as are necessary in order to meet the requirements set forth in subsection (c) of Public Law 96-265, 42 U.S.C. 1395ss, as amended for federal certification of state regulatory standards.”1
The court of appeals correctly construed these requirements, stating:
*194“It is clear that the foregoing provisions set forth minimum standards which must be met by insurers seeking to market Medicare supplemental insurance policies in Ohio. These sections do not require the superintendent to approve any policy or rate filing that meets these standards, but rather sets forth the standard which must be met as a condition for approval. For example, a given rate may be actuarially sound, but nevertheless unreasonable if it fails to meet the prescribed loss ratio. This construction finds further support in Subchapter XVIII of the Social Security Act regarding supplemental Medicare health insurance policies. See Sections 1395ss(b)(1) and (c), Title 42, U.S. Code.”2
The specific . provisions of R.C. 3923.33 conflict with a literal reading of R.C. 3923.021(A), as the former statute requires the Superintendent to promulgate rules ensuring that all Medicare supplemental policies comply with federal law, and in addition, are calculated “in accordance with accepted actuarial principles and practices.”
Given this obvious conflict, it is a fundamental rule of statutory construction that statutes in pari materia, i.e., relating to the same or similar subject matter, shall be read together as if they were a single statute, and construed and applied to render their contents operative and valid, so as to accomplish the manifest purpose of their enactment and give full force and effect to the legislative intent. Cochrel v. Robinson (1925), 113 Ohio St. 526, 149 N.E. 871, paragraph four of the syllabus; Trotwood Trailers, Inc. v. Evatt (1943), 142 Ohio St. 197, 27 O.O. 168, 51 N.E. 2d 645, paragraph one of the syllabus; Meeks v. Papadopulos (1980), 62 Ohio St. 2d 187, 16 O.O. 3d 212, 404 N.E. 2d 159.
“It is a settled rule of construction, that the intention of the lawmaker is to be deduced from a view of the whole, and every part of the enactment, taken and compared together. He must be presumed to have intended to be consistent with himself throughout, and at the same time to have intended effect to be given to each and every part of the law. And from this it results, that general language found in one part, is to be modified and restricted in its application, when it would otherwise conflict with specific provisions found in another; and this from the reasonable and almost irresistible conclusion, that when the mind is directed to any particular subject, the language used is *195more likely to express the intention than general words which might otherwise cover it, but from which it does not appear that the particular case was intended to be provided for.” State, ex rel. Commrs. of Knox Cty., v. Blake (1853), 2 Ohio St. 147, 151. See, also, R.C. 1.47(B).
The general language contained in R.C. 3923.021(A), although clear, must be restricted in its application when it conflicts with the specific provisions of R.C. 3923.33(E) and (K), supra.
“The legislature * * * is presumed to have intended a just and reasonable result, feasible of execution.” Radcliffe v. Artromick Internatl., Inc. (1987), 31 Ohio St. 3d 40, 43, 31 OBR 148, 151, 508 N.E. 2d 953, 956; R.C. 1.47(C) and (D). Where, as here, an insurer files a Medicare supplemental insurance policy with the Superintendent for his approval, R.C. 3923.33(E), (K), and the rules promulgated thereunder require the Superintendent to determine whether the rates contained therein (1) were calculated in accordance with sound actuarial principles and practices, and (2) are in compliance with both the Superintendent’s loss ratio standards and federal law. To hold, as has the majority today, that the general provisions of R.C. 3923.021(A) and (B), exclusively, govern the Superintendent’s conduct does violence to the General Assembly’s intent in enacting the whole of Sub. S.B. No. 124. Therefore, I dissent.

 One such rule, relevant here, is Ohio Adm. Code 3901-1-41(G), which provides:
“Loss ratio standards
“Medicare supplement policies shall be *194expected to return to policyholders in the form of aggregate benefits under the policy, as estimated for the entire period for which rates are computed to provide coverage, on the basis of incurred claims experience and earned premiums for such period and in accordance with accepted actuarial principles and practices:
* **
“(2) At least sixty per cent of the aggregate of premium collected in the case of individual policies.”


 Federal law requires all Medicare supplemental policies “to return to policyholders in the form of aggregate benefits provided under the policy, at least 75 percent of the aggregate amount of premiums collected in the case of group policies and at least 60 percent of the aggregate amount of premiums collected in the case of individual policies.” Section 1395ss(c)(2), Title 42, U.S. Code. Unless a state regulatory program includes requirements “equal to or more stringent than the requirements described in subparagraphs (2) and (3) of subsection (c),” as does Ohio’s program, such state will lose its primacy over certification enforcement of Medicare supplemental policies. See Section 1395ss (b)(1)(B), Title 42, U.S. Code.